


EXHIBIT 10.22
RETIREMENT AGREEMENT AND GENERAL RELEASE
William A. Vernon (“Executive”) has served as Director and Chief Executive
Officer of Kraft Foods Group, Inc. (“Kraft”) in Northfield, Illinois. Reference
hereby is made to that certain letter, dated December 3, 2011 (the “Letter
Agreement”), clarifying the separation benefits to be received by Executive in
the event of a termination of Executive’s employment. Since the Executive is
retiring by mutual agreement with Kraft, Kraft and Executive desire to enter
into this Retirement Agreement and General Release (the “Agreement”) to set
forth the terms of Executive’s retirement, separation benefits, and other
matters related thereto. Therefore, the Executive and Kraft both agree and
promise as follows:
1.Effective December 27, 2014, Executive shall cease to serve as Chief Executive
Officer and shall continue to serve as an employee of Kraft with the title of
Senior Advisor at his current base salary until March 31, 2015 (“Retirement
Date”), with such duties and responsibilities as mutually agreed between
Executive by the Chairman of Kraft’s Board of Directors. In addition, Executive
agrees to serve as a director of Kraft until Kraft’s 2015 Annual Meeting of
Shareholders and that his service as a director shall terminate on the date of
such Annual Meeting. Executive and Kraft agree that the anticipated level of
services that Executive will perform prior to the Retirement Date shall be in
excess of 20% of the average level of services that Executive performed for
Kraft during the three-year period prior to the Retirement Date.


2.The Executive will receive no additional compensation for his service as a
director in the period between the date of this Agreement and the Retirement
Date. The sole compensation that the Executive will receive for his service as a
director in the period between the Retirement Date and the date of Kraft’s 2015
Annual Meeting of Shareholders will be a pro-rated portion of the annual cash
compensation provided to Kraft’s non-employee directors.


3.In accordance with the Letter Agreement and subject to (i) Paragraph 10
hereof, (ii) Executive’s execution and non-revocation of this Agreement, (iii)
Executive’s execution and non-revocation of a commercially reasonable
supplemental release agreement to be entered into within 30 days following the
Retirement Date, such supplemental release to be substantively consistent with
Paragraph 11 hereto, and (iv) Executive’s continued compliance with this
Agreement, Executive shall receive the following Separation Benefits:


a.
Twenty-four (24) months of base salary, paid in substantially equal installments
in accordance with the Company’s normal payroll practices and schedule over the
twenty-four (24) month period following the Retirement Date (the “Separation
Benefits Period”). Pursuant to Internal Revenue Code (the “Code”) Section 409A,
Executive will be a “Key Employee”; accordingly, the first installment is
required to be delayed six (6) months following the Retirement Date. Therefore,
Executive’s first installment (which shall include base salary for the period
from April 1, 2015 through September 30, 2015) shall be paid on the first
regularly scheduled payroll date following September 30, 2015.



b.
During the Separation Benefits Period, Executive will be eligible to receive
medical, dental, and life insurance coverage pursuant to the terms of Kraft’s
benefit plans. Executive will not be eligible to make contributions to or
receive contributions under the Kraft Thrift 401(k) Plan or to receive Kraft
short-term disability insurance coverage or business travel accident coverage
after the Retirement Date.





--------------------------------------------------------------------------------






c.
The period during which Executive is being provided with health insurance under
this Agreement shall be credited against Executive’s period of continued
coverage under the Company’s group medical and dental plans pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1986, as amended, if any. If
the Executive is entitled to any benefit under the current terms and conditions
of any employee benefit plan or arrangement of the Company that is accrued and
vested on the Retirement Date and that is not expressly referred to in this
Agreement, such benefit shall be provided to the Executive in accordance with
the terms and conditions of such employee benefit plan or arrangement. As a “Key
Employee” for purposes of Code Section 409A, the non-grandfathered portion of
Executive’s Supplemental Thrift Plan benefits are required to be delayed six
months following the Retirement Date. Therefore, Executive’s Supplemental Thrift
Plan benefits shall be paid no earlier than September 30, 2015, with the
specific date determined in accordance with the terms of the Supplemental Thrift
Plan.



d.
Executive shall receive a 2014 Management Incentive Plan (MIP) payment, payable
based on Executive’s individual 2014 target percentage and actual business
results for the 2014 performance year. The MIP payment, less any required
deductions, shall be paid in accordance with Executive’s previously elected
deferrals under the MIP and the cash portion of the MIP shall be paid at the
same time MIP payments are paid to other MIP participants, but in any event no
later than March 15, 2015.



e.
The Executive’s restricted stock and restricted stock units in Kraft (

f.
“RSUs”), including RSUs received as matching RSUs under the Management Stock
Purchase Plan, that remain unvested as of the Retirement Date shall vest on a
prorated basis, based on the number of full years of service completed (i.e.,
grants made over 2 years but less than 3 years prior to the Retirement Date will
vest two-thirds, grants made over 1 year but less than 2 years prior to the
Retirement Date will vest one-third) during the applicable restriction period
and shall be settled in accordance with the original vesting dates set forth in
the underlying award agreements. Any RSUs that do not vest in accordance with
this Paragraph 3(e) shall be immediately forfeited by Executive and cancelled by
the Company as of the Retirement Date.

  
g.
The Executive’s stock options in Kraft (the “Stock Options”) that remain
unvested as of the Retirement Date shall continue to vest in accordance with the
previously scheduled vesting dates set forth in the underlying award agreements.
Following the Retirement Date, the Executive may exercise such Stock Options and
outstanding stock options in Mondelçz International, Inc. (the “Mondelez
Options”) until the original expiration dates of such stock options, as set
forth in the underlying award agreements and in accordance with the Employee
Matters Agreement between Mondelçz International, Inc. and Kraft Foods Group,
Inc., dated as of September 27, 2012. Stock Options and Mondelez Options that
are vested as of the Retirement Date may be exercised following the Retirement
Date until the original expiration dates of such Stock Options and Mondelez
Options, as set forth in the underlying award agreements.



h.
The Executive’s performance shares in Kraft (the “Performance Shares”) that
remain unvested as of the Retirement Date shall vest on a prorated basis, based
on actual





--------------------------------------------------------------------------------




performance through the end of the applicable performance cycle and the number
of full years of service completed during the applicable performance cycle
(i.e., grants made over 2 years but less than 3 years prior to the Retirement
Date will vest two-thirds, grants made over 1 year but less than 2 years prior
to the Retirement Date will vest one-third). Any Performance Shares that vest in
accordance with this Paragraph 3(g) based on actual performance shall be settled
in accordance with the original award agreements (but in any event no later than
the March 15th immediately following the end of the performance cycle). Any
Performance Shares that do not vest in accordance with this Paragraph 3(g) shall
be immediately forfeited by Executive and cancelled by the Company.


i.
Executive shall not be entitled to a MIP payment or any equity awards with
respect to the 2015 performance year.



j.
Kraft will provide reasonable executive outplacement services to the Executive
by a firm selected by Executive and paid for by Kraft.



k.
Kraft will continue for two years to provide the Executive with a financial
counseling allowance consistent with the allowance that has been provided to the
Executive in the period immediately prior to the date of this Agreement.



l.
No later than March 15, 2015, the Company shall reimburse the Executive for his
reasonable legal costs incurred in connection with reviewing this Agreement up
to a maximum of $20,000, provided that such fees are properly documented and
such documentation is submitted to
Kraft.                                                                

m.



n.
Kraft acknowledges that neither the death nor disability of the Executive after
the date hereof will reduce or eliminate its obligations to Executive hereunder.



o.
The Executive agrees that the Company may deduct all required tax withholdings
in accordance with the Company’s administrative procedures as in effect from
time to time.

    
4.The Executive agrees to return all company property in his possession,
including documents, manuals, handbooks, notes, keys and any other articles he
has used in the course of his employment, no later than Retirement Date;
provided, however, that Executive may retain only such company property relating
to his service as a director through the date of Kraft’s 2015 Annual Meeting of
Shareholders.


5.As consideration for Kraft’s payment to the Executive of the Separation
Benefits set forth in Paragraph 3, the Executive agrees that he will not engage
in Prohibited Conduct from the date of this Agreement through March 31, 2017
(the “Restriction Termination Date”). Prohibited Conduct will be: (1) working
for or providing services to, directly or indirectly (whether as an employee,
consultant, officer, director, partner, joint venturer, manager, member,
principal, agent, or independent contractor, individually, in concert with
others, or in any other manner), any person or entity that competes with Kraft
in the consumer packaged food and beverage industry (or of an entity that has a
controlling equity interest or management control of any such company)
(“Competitive Business”) anywhere within North America, without the written
consent of the Chairman of the Board of Directors of Kraft, such consent to be
provided by Kraft in its sole and absolute discretion except that such consent
shall not unreasonably be withheld; or (2) soliciting, directly or indirectly,
any




--------------------------------------------------------------------------------




employee of Kraft to leave Kraft and to work for any other entity, whether as an
employee, independent contractor or in any other capacity.


Nothing contained in this Paragraph 5 shall preclude the Executive from
accepting employment with a company that provides consulting services whose
existing clients include a Competitive Business prior to the Restriction
Termination Date, so long as, in addition to honoring all other obligations
under this Agreement, the Executive does not provide specific advice or services
directly to a Competitive Business. It will not be a violation of this Agreement
for the Executive to have people reporting to him who have responsibility for a
Competitive Business so long as the Executive does not provide advice to said
companies directly or in any way assist his direct reports, or anyone else, in
performing services for a Competitive Business prior to the Restriction
Termination Date.
Should the Executive engage in Prohibited Conduct at any time through the
Restriction Termination Date, he will be obligated to pay back to Kraft all
payments received pursuant to this Agreement, and Kraft will have no obligation
to pay the Executive any payments that may be remaining due under this
Agreement. This will be in addition to any other remedy that Kraft may have in
respect of such Prohibited Conduct. Kraft and the Executive acknowledge and
agree that Kraft will or would suffer irreparable injury in the event of a
breach or violation or threatened breach or violation of the provisions set
forth in Paragraphs 5, 6 and 7 and agree that in the event such provisions are
violated or breached, Kraft will be entitled to injunctive relief prohibiting
any such violation or breach, and that such right to injunctive relief will be
in addition to any other remedy to which Kraft may be entitled.
6.The Executive acknowledges that during the course of his employment with
Kraft, he received “Confidential Information”, with Confidential Information
meaning information that was: (i) disclosed to or known by the Executive as a
consequence of or through his employment with Kraft; (ii) not publicly available
and/or not generally known outside of Kraft; and (iii) that relates to the
business and development of Kraft. Without in any way limiting the foregoing and
by way of example, Confidential Information includes: all non-public information
or trade secrets of Kraft or its affiliates that gives Kraft or its affiliates a
competitive business advantage, the opportunity of obtaining such advantage or
disclosure of which might be detrimental to the interests of Kraft or its
affiliates; information regarding Kraft’s or its affiliates’ business
operations, such as financial and sales data (including budgets, forecasts and
historical financial data), operational information, plans and strategies;
business and marketing strategies and plans for various products and services;
information regarding suppliers, consultants, employees, and contractors;
technical information concerning products, equipment, services, and processes;
procurement procedures; pricing and pricing techniques; information concerning
past, current and prospective customers, investors and business affiliates;
plans or strategies for expansion or acquisitions; budgets; research; trading
methodologies and terms; communications information; evaluations, opinions, and
interpretations of information and data; marketing and merchandising techniques;
electronic databases; models; specifications; computer programs; contracts; bids
or proposals; technologies and methods; training methods and processes;
organizational structure; personnel information; payments or rates paid to
consultants or other service providers; and Kraft files, physical or electronic
documents, equipment, and proprietary data or material in whatever form
including all copies of all such materials. Confidential Information does not
include any of the Executive’s expertise, experience, and knowledge gained
throughout his career that falls outside of the three-pronged definition in the
first sentence above. The Executive agrees that he will not communicate or
disclose any Confidential Information to any third party, or use it for his own
account, without the written consent of Kraft.


7.Executive agrees not to knowingly make any public statement that would
disparage Kraft and its affiliates or persons who are officers and directors of
Kraft and its affiliates as of the




--------------------------------------------------------------------------------




date of this Agreement.  Kraft agrees that neither Kraft nor any of the
individuals who are members of the Kraft Leadership Team or members of the Kraft
Board of Directors as of the date hereof (the “Kraft Covered Persons”) will
knowingly make any public statement that would disparage Executive; provided
however that statements by Kraft and the Kraft Covered Persons that are made in
the ordinary course of communications for a public company, including but not
limited to statements made to the SEC, investors and potential investors,
bankers, financial analysts and the press shall not be deemed to violate this
covenant.  Notwithstanding the foregoing, nothing in this Paragraph 7 will
prevent any person from (a) responding publicly to incorrect, disparaging or
derogatory public statements to the extent reasonably necessary to correct or
refute such public statement or (b) making any truthful statement to the extent
(i) necessary with respect to any litigation, arbitration or mediation involving
this Agreement, including, but not limited to, the enforcement of this Agreement
or (ii) required by law or by any court, arbitrator, mediator or administrative
or legislative body (including any committee thereof) with apparent jurisdiction
to order such person to disclose or make accessible such information.  Each of
the parties agrees to notify the other of any statement that is required to be
made as provided in clause (b)(ii) of the preceding sentence.  Such notice will
be given as much in advance of the making of such statement as is reasonably
possible.


8.The Executive agrees to fully cooperate with Kraft and its affiliated and
parent companies in litigation or potential litigation arising out of any matter
in which he was involved during his employment and to make himself reasonably
available as required by Kraft or its affiliated and parent companies or their
counsel, subject to the Executive’s other commitments. Kraft will reimburse the
Executive for reasonable and appropriate business expenses incurred by the
Executive in connection with such cooperation, including a reasonable hourly
rate for his services.


9.In the event either the Executive or Kraft contests the interpretation or
application of any of the terms of this Agreement or any asserted breach of this
Agreement, the complaining party shall notify the other in writing of the
provision that is being contested. If the parties cannot satisfactorily resolve
the dispute within thirty (30) days, the matter will be submitted to
arbitration. An arbitrator will be chosen pursuant to the American Arbitration
Association’s (“AAA”) Employment Arbitration Rules and Mediation Procedures from
a panel submitted by the AAA and the hearing shall be held in Chicago, Illinois.
The arbitrator’s fees, expenses, and filing fees shall be borne equally by the
Executive and Kraft. The arbitrator shall issue a written award which shall be
final and binding upon the parties.


10.It is the intention of the Executive and Kraft that this Agreement and the
benefits paid pursuant to its terms be compliant with the provisions of Code
Section 409A to the extent that the payments and benefits due under this
Agreement are subject to Code Section 409A, and the terms of this Agreement
shall be interpreted to comply with Code Section 409A. In the event that any
compensation or benefits provided for by this Agreement or any related plans may
result in penalties or accelerated recognition of taxable income under Code
Section 409A, Kraft will, in agreement with the Executive, modify the Agreement
or such plans in the least restrictive manner necessary in order, where
applicable, (i) to exclude such compensation from the definition of “deferred
compensation” within the meaning of Code Section 409A, or (ii) to comply with
the provisions of Code Section 409A, other applicable provision(s) of the Code,
and/or any rules, regulations or other regulatory guidance issued under such
statutory provisions and to make such modifications, in each case, without any
diminution in the value of the payments to be paid or benefits to be provided to
the Executive pursuant to Paragraph 3 of this Agreement or plans to which this
Agreement refers. Notwithstanding any other provision in this Agreement, to the
extent any payments hereunder constitute nonqualified deferred compensation,
within the meaning of Section 409A, then (A) each such payment which is




--------------------------------------------------------------------------------




conditioned upon Executive’s execution of this Agreement and which is to be paid
or provided during a designated period that begins in one taxable year and ends
in a second taxable year, shall be paid or provided in the later of the two
taxable years and (B) each such payment that is payable upon the Executive’s
separation from service and would have been paid prior to the six-month
anniversary of Executive’s separation from service, shall be delayed until the
earlier to occur of (i) the six-month anniversary of the Executive’s separation
from service or (ii) the date of Executive’s death.


11.The Executive is aware of his legal rights concerning his employment with and
retirement from Kraft. The Executive represents that he has not filed any
complaints of any kind whatsoever with any local, state, federal, or
governmental agency or court against Kraft based upon, or in any way related to,
his employment with or retirement from Kraft. The Executive further represents
that he understands that the amounts paid under this Agreement constitute a full
and complete satisfaction of any claims, asserted or unasserted, known or
unknown, that he has or may have against Kraft or an affiliate. Accordingly, in
exchange for the amounts paid under this Agreement, the Executive individually
and on behalf of his spouse, heirs, successors, legal representatives and
assigns hereby agrees not to sue or instigate any grievance, charge, action, or
suit at law or in equity and unconditionally releases, dismisses, and forever
discharges Kraft, including its predecessors, successors, parents, subsidiaries,
affiliated corporations, limited liability companies and partnerships, and all
of their employee benefit plans, officers, directors, fiduciaries, employees,
assigns, representatives, agents, and counsel (collectively the “Released
Parties”) from any and all claims, demands, liabilities, obligations,
agreements, damages, debts, and causes of action arising out of, or in any way
connected with, the Executive’s employment with or retirement from Kraft or any
of the Released Parties. This waiver and release includes, but is not limited
to, all claims and causes of action arising under or related to Title VII of the
Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Civil
Rights Act of 1866; the Age Discrimination in Employment Act of 1967, as
amended; the Americans with Disabilities Act; the Employee Retirement Income
Security Act of 1974, as amended; the Sarbanes-Oxley Act of 2002; the Older
Workers Benefit Protection Act of 1990; the Worker Adjustment and Retraining
Notification Act; the Family and Medical Leave Act; all state and federal
statutes and regulations; any other federal, state or local law; the Letter
Agreement, all oral or written contract rights, including any rights under any
Kraft incentive plan, program, or labor agreement; and all claims arising under
common law including breach of contract, tort, or for personal injury of any
sort, or any other legal theory, whether legal or equitable; provided, however,
nothing herein will release Kraft from any claims or damages based on (i) any
right Executive may have to enforce this Agreement, (ii) any right or claim that
arises after the date of this Agreement, (iii) Executive’s eligibility for
indemnification in accordance with applicable laws or the certificate of
incorporation and by-laws of Kraft or its affiliates, or any applicable
insurance policy, with respect to any liability Executive incurs or incurred as
an employee or officer of Kraft or its affiliates or (iv) any right Executive
may have to obtain contribution as permitted by law in the event of entry of
judgment against Executive as a result of any act or failure to act for which
Executive and Kraft are jointly liable.  In consideration for the above release,
Kraft, on behalf of itself and its affiliated companies, and their officers,
directors, agents and employees, hereby waives, and generally releases Executive
and his heirs and representatives from, and agrees not to sue him, for any
claims or causes of action existing on the date of this Agreement based on facts
known as of the date of this Agreement to any executive officer of Kraft arising
out of his employment relationship with Kraft or his retirement from Kraft.
  
12.By signing below, the Executive acknowledges that he has thoroughly read this
Agreement and that he has full understanding and knowledge of its terms and
conditions. He also acknowledges that he has been advised to consult an attorney
prior to executing this Agreement and




--------------------------------------------------------------------------------




that he has up to 21 days to review this Agreement before signing it. The
Executive understands that he may revoke this Agreement within 7 days after he
signs it, in which case this Agreement will not go into effect and the Executive
will not receive the payments or benefits that are being provided by this
Agreement. The Executive also understands that if he does not revoke this
Agreement within 7 days after he signs it, this Agreement shall become effective
as of such date and will be complete, final and binding on the Executive and
Kraft.


13.If any part of this Agreement is held to be invalid or unenforceable, the
remaining parts will remain fully enforceable. This Agreement will be governed
by the laws of Illinois.








--------------------------------------------------------------------------------




/s/ William A. Vernon
William A. Vernon
Date:             12/18/2014               







ACCEPTED FOR KRAFT FOODS GROUP, INC.
By: /s/ Diane Johnson May
      Diane Johnson May


Title: Executive Vice President, Human Resources
Date:   12/17/2014  
 





